Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “a” should be removed from “rate of a 3000”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9-10, 15, 20-21, 24-25, 29, 54-55, and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Monastiriotis (US 20140338906) in view of Mizwicki (US 20110104371).
Regarding Claims 1, 9-10, 20-21, 24-25 and 29, Monastiriotis teaches a method of producing coated sand particles comprising feeding heated sand particles that are heated at a temperature of 200 F into an inlet of a mixer and mixing the heated sand particles with a first and second liquid composition wherein the first and second liquid compositions are separately added to the mixer.  Monastiriotis teaches discharging the sand from the mixer ([0122]).
Monastiriotis teaches the mixer used to coat the proppants is not critical to the invention ([0100]).  Monastiriotis does not explicitly teach the claimed mixer; however, Mizwicki teaches a device for coating sand ([0002]) having a horizontal cylinder with a central internal auger (abstract), i.e. an annulus of particles positioned along the inner surface of the outer wall of the mixer.  Mizwicki teaches a mixer comprising an outer wall and at least one auger comprising a rotating shaft and a plurality of paddles connected to the rotating shaft ([0013-0015]).  Mizwicki teaches moving sand particles towards an outlet of the mixer and wherein coating composition is fed to the moving sand particles at multiple dosing ports connected to the mixer (Figure 2 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the mixer of Monastiriotis to be a mixer, as taught in Mizwicki, because it is a known mixing device for coating heated sand particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of Monastiriotis with a mixer as in Mizwicki.
Mizwicki does not teach the claimed speed of rotation or the pitch of each particular paddle; however, Mizwicki teaches adjustment of the pitch and speed of the mixer paddles based on residence time required to coat and cure the coating on the particles ([0014]).  Mizwicki teaches the pitch may be set from 0-360 degrees depending on the function of the particular paddle ([0052]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the pitch and speed of the mixer paddles of the combined references, as suggested by Mizwicki, in order to achieve desirable paddle function and a suitable residence time for coating the particles.
Regarding Claim 5, Mizwicki teaches the time selected by the requirements of the coating and could be as low as several seconds to as high as several minutes ([0058]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the time of the combined references to be any of the taught times of Mizwicki, including those within the claimed ranges, because Mizwicki teaches they are all suitable for use with the invention.
Regarding Claims 7, Mizwicki teaches various sizes of mixers will yield different production rates and Mizwicki teaches continuous mixer processes being capable of operating at significantly higher production rates than 1200 pounds/3 minutes, i.e. 12 tons/hour ([0008-0009]).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the production rates of the combined references to be any of the taught rates of Mizwicki, including those within the claimed ranges, because Mizwicki teaches they are all suitable for use with the invention.
Regarding Claim 15, Mizwicki teaches entrance ports for air distributed over a portion of the mixer ([0041]), i.e. air filling the mixer.
	Regarding Claims 54-55, Monastiriotis teaches pre-heating the sand in a separate container and feeding the heated sand particles from the container into the inlet of a lab mixer ([0122]).  Monastiriotis does not explicitly teach parallel operation of mixers such that heated sand is fed from the container into the inlet of a first and second mixer at the same time; however, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 IV B.  It would have been prima facie obvious to one of ordinary skill in the art to duplicate the mixers of the combined references, as a mere duplication of parts, in order to achieve a greater production.
Regarding Claim 65, Monastiriotis teaches separate compositions of polyol and isocyanate simultaneously or serially added to the mixer for a polyurethane coating ([0043-0044]).
Regarding Claim 66, Monastiriotis teaches the coating composition comprises a silane ([0082]).
Regarding Claim 67, Monastiriotis teaches temperatures overlapping the claimed ranges ([0099]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the temperature of the combined references to be any of the taught temperatures of Monastiriotis, including those within the claimed ranges, because Monastiriotis teaches they are all suitable for use with the invention.
Response to Arguments
Applicant’s arguments, see amendments, filed 6/7/2022, with respect to the previous Section 112 rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant's other arguments filed 6/7/2022 have been fully considered but they are not persuasive.
Applicant argues none of the references teach or suggest the claimed rate of rotation. Applicant argues Mizwicki operates at 36 rpm. Applicant argues there is no suggestion in the cited references that the claimed speed is even possible and one of skill in the art would not have had a reasonable expectation of success with the claimed RPM range.  In response to applicant’s argument, Mizwicki teaches a prototype system which operates at 36 rpm and coats 20 lbs/min.  Mizwicki teaches scaling this system to coat 1667 lbs/min and is silent as to the rpm of the scaled commercial system.  As discussed in the rejection, Mizwicki suggest optimization of the speed by teaching the scaled commercial system has computer control allowing for changing the pitch of paddles and the speed of the mixer screws where the residence time is set based on the combination of paddle pitch and screw speed.  Mizwicki further teaches a person having ordinary skill in the art can make necessary calculations of residence time, paddle pitch, screw speed, dimensions, etc.  
Applicant argues Mizwicki describes a residence time of 59 seconds. Applicant argues one of skill in the art would not have a reasonable expectation of success because Mizwicki is significantly slower.  In response to applicant’s argument, Mizwicki teaches a prototype system which operates at a residence time of 59 seconds and coats 20 lbs/min.  Mizwicki teaches scaling this system to coat 1667 lbs/min.  As discussed in the rejection, Mizwicki teaches the residence time is set by the requirements of the coating and could be as low as several seconds to as high as several minutes, which overlaps the claimed range.  Mizwicki teaches the scaled commercial system has computer control allowing for changing the pitch of paddles and the speed of the mixer screws where the residence time is set based on the combination of paddle pitch and screw speed.  Mizwicki further teaches a person having ordinary skill in the art can make necessary calculations of residence time, paddle pitch, screw speed, dimensions, etc.  
Applicant argues Mizwicki only describes the potential of 1667 pounds per minute. Applicant argues there is no indication that the yields achieved by the presently claimed methods were even possible, let alone could be made routinely in view of the cited references. In response to Applicant’s argument, Mizwicki teaches an example of a prototype system scaled to coat 1667 lbs/min.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123 II.  As discussed in the rejection, Mizwicki also teaches the process is capable at operating at significantly higher production rates than 12 tons/hour.  Mizwicki does not provide an upper limit of the production rate.  Mizwicki further teaches various sizes of mixers will yield different production rates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712